    Case 2:17-cv-12039-WBV-MBN Document 165-17 Filed 07/14/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

CALLAIS CAPITAL
MANAGEMENT, LLC                           *     CIVIL ACTION NO. 17-12039
                                          *
VERSUS                                    *     SECT. D     MAG. 5
                                          *
BRIAN WILHITE, ET AL.                     *     VITTER/NORTH
                                          *
******************************************************************************

                                            ORDER

         Considering the above and foregoing Consent Motion to Leave to File Memorandum in

Excess of 25 Pages;

         IT IS ORDERED that the motion is hereby GRANTED and Defendants Brian Wilhite,

Emmaleigh Wilhite, Brian May, John Durham, Brett Favre, and Jon Gregg are allowed to file their

Memorandum in Support of their Renewed Rule 12(b)(6) Motion to Dismiss in excess of 25 pages.

         New Orleans, Louisiana this ______ day of July, 2020.




                                                    UNITED STATES DISTRICT JUDGE




4820-4479-5586.1
